Title: To James Madison from Joseph Jones, 28 July 1783
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Spring Hill 28th. July 1783.
Yours of the 7th. inst. came duly to hand. It is strange we have yet no satisfactory accounts of the definitive Treaty. the settlemt. of a British Ministry, I hoped, wod. have speedily brought that important matter to a close; but for any thing we are at present informed the time of its completion is very uncertain. has any step been taken on our part towards a treaty of Commerce. they seem to have moved cautiously in that business. surely we shall not be precipitate, who are, compared to Britain, but novices, very young actors on the Theatre of commerce.
I recollect not giving any intimations to your friends that it wod. be inconvenient for you to take part in the legislative concerns next fall. on the contrary I think I rather encouraged the notion or at least left it quite free for your choice as I hoped and still wish it may suit you to give us your assistance at that time.
I hope such of the Leaders of the late mutiny as shall appear to be guilty will merit the punishment due to their crimes. some of the officers of that line (I mean Pa.) are if we are to judge from former transactions old offenders and having before been pardoned for similar misconduct are the less entitled to favor now. it is to be regretted those princip[ally] concerned have escaped. I doubt whether it wod. be pro[per] for Congress to return to Philada. even upon an address of the Citizens unless couched in terms expressive of the disapprobation of the conduct of the Executive and willingness then as well as at all future times when properly required to turn out in support of the dignity of the fœderal government, which has, (if the report of the Com: deserves credit and we have no reason to doubt any part of it) been grossly disregarded by the Executive Authority of the State. I think at prese[nt] I shod. reluctantly return upon the proposed address and not willingly untill the legislature by some proper resolution paved the way. The Treasurer still leaves me in suspence. whetr. Tomorrows post will produce any thing that will prepare the way to my return [I] cannot now inform you. If I shod. revisit the City my hopes still are I shall see you before your departure.
Yr. aff Friend
